NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROXANA VELESKA GALVEZ-DIAZ; et                   No.   16-71517
al.,
                                                 Agency Nos.      A206-779-616
                Petitioners,                                      A206-779-615

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Roxana Veleska Galvez-Diaz and her daughter, natives and citizens of

Honduras, petition for review of the Board of Immigration Appeals (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and protection under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371
F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

deny the petition for review.

       Substantial evidence supports the agency’s determination that Galvez-Diaz

failed to establish that any harm she experienced or fears in Honduras was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”); see also See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (to demonstrate membership in a particular group, “[t]he applicant must

‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.’”) (citation omitted). We reject Galvez-Diaz’s

contention that the BIA’s cognizability analysis was insufficient. We also reject

Galvez-Diaz’s contention that the BIA erred by not reaching the issue of whether

her past harm rose to the level of persecution. See Simeonov v. Ashcroft, 371 F.3d
2                                     16-71517
532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.”) (citation omitted). Thus, in the absence of a nexus to a protected ground,

Galvez-Diaz’s asylum and withholding of removal claims fail. See Zetino, 622 at

1016.

        Substantial evidence also supports the agency’s denial of CAT relief because

Galvez-Diaz failed to show it is more likely than not that she would be tortured by

or with the consent or acquiescence of the government if returned to Honduras.

See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016).

        PETITION FOR REVIEW DENIED.




                                          3                                  16-71517